19-12346-shl     Doc 199      Filed 01/02/20    Entered 01/02/20 10:04:06          Main Document
                                               Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK                                  BOND NUMBER 7901017284


 In re:                                                       Chapter 11

 LIDDLE & ROBINSON, L.L.P., et al.,              ~             Case No.
                                                               19-10747 (SHL)
                                                               19-12346 (SHL)
                         Debtor.                               (Jointly Administered)


                         LIQUIDATING CHAPTER 11 TRUSTEE BOND

KNOW ALL BY THESE PRESENTS, That we, Jonathan L. Fiaxer, Esq. of Golenbock Eiseman Assor
Bell & Peskoe LLP, 711 Third Avenue, New York, NY 10017, as Principal and NATIONWIDE
MUTUAL INSURANCE COMPANY, a corporation created and existing under the laws of the
State of Ohio, as Surety, is held and firmly bound unto THE UNITED STATES OF AMERICA in the
sum of FOUR MILLION AND 00/100ths--($4,000,000.00)DOLLARS, lawful money of the United
States to be paid to the United States, for which payment, well and truly to be made, we
bind ourselves and our heirs, executors, administrators, successors and assigns, jointly and
severally by these presents.

Effective Date: DECEMBER 23, 2019

THE CONDITION OF THE OBLIGATION IS SUCH, That, WHEREAS, the above-named JONATHAN
FLAXER, ESQ. was appointed Trustee in the case pending in bankruptcy wherein Liddle &
Robinson, L.L.P., is the Debtor, and he has accepted said trust with all the duties and
obligations pertaining thereto.

NOW, THEREFORE, if the said Jonathan L. Flaxer, Esq. shall obey such orders as said Court
may make in relation to said trusts, and shall faithfully and truly account for all monies, assets,
and effects of the estates of said Debtor which shall come into his hands and possession,
and shall in all respects faithfully perform all his official duties, then this obligation to be void;
otherwise to remain in full force and virtue.

Signed and sealed this 24th day of December, 2 19.               ;.,~.

                                       BY:      ~~r- ,            ~'~
                                                 nathan L. Flaxer, Esq.,              Principal


                                               NATIONWIDE MUTUA INSURANCE COMPANY

                                       BY:
                                               Carol Levine,                  Attorney-in-Fact
19-12346-shl      Doc 199      Filed 01/02/20     Entered 01/02/20 10:04:06               Main Document
                                                 Pg 2 of 4



State of        NEW YORK
                                ss.   Surety Acknowledctment
County of       NEW YORK

On this 24th day of December, 2019, before me personally came Carol Levine, to me known, who,
being by me duly sworn, did depose and say that she is an attorney-in-fact of NATIONWIDE MUTUAL
INSURANCE COMPANY the corporation described in and which the within instrument; that she knows
the corporate seal of said corporation; that the seal affixed to the within instrument is such corporate
seal, and that she signed the said instrument and affixed the said seal as Attorney-In-Fact by
authority of the Board of Directors of said corporation and by authority of this office under the
Standing Resolutions thereof.



                                                                Notary Public

                                                                    tb1.tE~N N~Fi@i
                                                              Notary Pubita, Mats of New 1~eR
                                                              Rsgtat►etta► Na 01M0840085~1
                                                               Quaiiflad In IWw 1~wic
                                                           lbnMMtNon ~Nr~I~Ix~Mx



State of
                                ss.    Individual Acknowledgment
County of          ~% ~'~'~


On this ~'`~      day of    ~~~`~""~, 20 ~' ,before me personally came JONATHAN L.
FLAXER, ESQ., to me known, and known to me to be the individual described in and who executed
the foregoing instrument, and acknowledged to me that he executed the same.


                                                               ~                  ~             ~

                                                                   Notary Public


                                                                          ALE~CAiVDER W. LEOiVARD
                                                                        IVo2ary Public, St~t~ of NewYYA~c
                                                                          t~u~4ified in Nei- ~!ork Cou~tty
                                                                       C;ammission Expires June 29, ~p2~
     19-12346-shl                    Doc 199      Filed 01/02/20                  Entered 01/02/20 10:04:06                                           Main Document
                                                                                 Pg 3 of 4
                                                                            Power of Attorney



KNOW ALL MEN BY THESE PRESENTS THAT:

Nationwide Mutual Insurance Company, an Ohio corporation

hereinafter referred to severally as the "Company" and collectively as "the Companies" does hereby make, constitute and appoint:

                                             Carol Levine, Maria Sponza, Anita Hunter, tVlargaret McLaughlin




each in their individual capacity, its true and lawful attorney-in-fact, with full power and authority to sign, seal, and execute on its behalf any and all bonds and
undertakings, and other obligatory instruments of similar nature, in penalties not exceeding the sum of

                                                                                  Unlimited
antl to bind the Company thereby, as fully and to the same extent as if such instruments were signed by the duly authorized oKcers of the Company; and all acts
of said Attorney pursuant to the authority given are hereby ratified and confirmed.

This power of attorney is made and executed pursuant to and by authority of the following resolution duly adopted by the board of directors of the Company:

      "RESOLVED, that the president, or any vice president be, and each hereby is, authorized and empowered to appoint attorneys-in-fact of the Company,
     and to authorize them to execute and deliver on behalf of the Company any and all bonds, forms, applications, memorandums, undertakings,
     recognizances, transfers, contracts of indemnity, policies, contracts guaranteeing the fidelity of persons holding positions of public or private truss, and other
     wriiings ooiigaiory in nature that the business of the Company may require; antl to modify or revoke, with or without cause, any such appointment or
     authority; provided, however, that the authority granted hereby shall in noway limit the authority of other duly authorized agents to sign and countersign any
     of said documents on behalf of the Company."

     "RESOLVED FURTHER, that such attorneys-in-fact shall have full power and authority to execute and deliver any and all such documents and to bind the
     Company subject to the terms and limitations of the power of attorney issued to them, and to affix the seal of the Company thereto; provided, however, that
     said seal shall not be necessary for the validity of any such documents."

This power of attorney is signed and sealed under and by the following bylaws duly adopted by the board of directors of the Company.

     Execution of Instruments. Any vice president, any assistant secretary or any assistant treasurer shall have the power and authority to sign or attest all
     approved documents, instruments, contracts, or other papers in connection with the operation of the business of the company in addition to the chairman of
     the board, the chief executive officer, president, treasurer or secretary; provided, however, the signature of any of them may be printed. engraved, or
     stamped on any approved document, contract, instrument, or other papers of the Company.

IN WITNESS WHEREOF, the Company has caused this instrument to be sealed and duly attested by the signature of its officer the 27"' day of February, 2019.


                                                                                 tom.- ~ ~/~
                                                                Antonio C. Albanese, Vice President of Nationwide Mutual Insurance Company

                       ,~~►~                                                                                        ACKNOWLEQGMENT
                       ~~~U~l IXSO
                  ~r~•'~           !'~A                         STATE OF NEW YORK, COUNTY OF NEW YORK: ss
                  ~'$~~c         T     ~,1                      On this 2T"day of February 2019, before me carne the above-named officer for the Company
                   ,~DEAL `,~~                                  aforesaid, to me personally known to be the officer described in and who executed the preceding
                     `• ' ""`"~'~'                              instrument, and he acknowledged the execution of the same, and being by me duly sworn, deposes
                        ~~8~$~0~~                               and says, that he is the officer of the Company aforesaid, that the seal affixed hereto is the
                        ~,~~                                    corporate seal of said Company, and the said corporate seal and his signature were duly affixed
                                                                and subscribed to said instrument by the authority and direction of said Company.


                                                                             Susanne C. ~Jella
                                                                      Notary 7Ublic, $pte of New Yor4                                                                  ~ ;
                                                                             N 0. 030E6126649                                         t~                            ~ r        i`
                                                                      Qualifed in Westche9ter CovnFl                                       ~  UJ I~~~,J~'~~ ~ r~~.~~•~~.~'C..i/` ..
                                                                   Commission E+pires Se plember i6, 2011                                   ~~'    notary Pvoli~
                                                                                                                                              My Cnmmis~iun E~➢~~ei
                                                                                                                                                September 16, 1021

                                                                         CERTIFICATE
I , Laura B. Guy, Assistant Secretary of the Company, do hereby certify that the foregoing is a full, true and correct copy of the original power of attorney issued
by the Company; that the resolution included therein is a true and correct transcript from the minutes of the meetings of the boards of directors and the same has
not been revoked or amended in any manner; that said Antonio C. Albanese was on the date of the execution of the foregoing power of attorney the duly elected
officer of the Company, and the corporate seal and his signature as officer were duly affixed and subscribed to the said instrument by the authority of said board
of directors; and the foregoing power of attorney is still in full force and effect.

IN VyITNESS WHEREOF, l have hereunto subscribed my name as Assistant Secretary, and affixed the corporate seal of said Company this 24th                                                           day of
~ecem~e~._, 2019
                                                                                                                             ~~ ~ ~~       Assistant Secretary
BDJ 1(02.19)00



                                                                       ~.                   ~ ,1ia e~,rfe ~ c~P iha ~ac;ti t7r ~~Or i`ie rod consFci.tive numi~er is missing fron'i th~~ ~,o}~ei
                                                          _.,               ..     ~<3Cumer~i ;~. void or if ;rou have ary yuestJ,~ns.
19-12346-shl      Doc 199        Filed 01/02/20    Entered 01/02/20 10:04:06          Main Document
                                                  Pg 4 of 4



                        trA"~I4NWIQ~ Mt~TUAk INSURANCE COMPANY
                            AND St,iBS1i)IpR1ES AAiD AFFIt1A'fES
            co~aNd~d and              t E~au.~,aey S         ofp    adAar,!fiearw# 8tupk~s




    Adn~d
    itnt~iMi~i~
       goi~r                                                                     ~►       18:042     S        1A.~s7
       Slodal                                                                              7,~8                8.999
              {omns.n~tde     ►oe~                                                         x.044               1,~
       OWo~oa~~~p~s¢~        etoo~          ~acxmuslabed da,~rec   nof i~66 to
         2~1& end~Zh~4i73                                                                   ~S                   l94i
      {        pg 10r'~ ~m~d ~lra~te~s~h ir~++e~t~►~+tts                                     819                  ~
      Qo~oltl~owr'~sd11a1
                        ~                                                                      -                1,~0~1
      o~e+rMw.~~a                                                                          ~ci7
           ~      ~          ~                                                                ~           ~     ~~~
     pga~d      Doane                                                                        i5~                  18~
     C~~!Nteinetlw~o                                                                        ~.
     Dsi~nred i~e~e                                                                         7~7~9           1,6A8
     ~xwsefi~                                                                               ~:QST           1,X80
      ,  ~_       datab                                                               ~    X101952       ~, 4i~

     Lbib~~1u1d~

       Lar~tntdios~ ~pe~ae removes                                                    ~    14~77~        $      i6 84

        Aoatied       ~dm~o41R khan ~'edaalk~m~ t~s                                          ~ ~'                7 g~q
        Ape~~'       la~~                                                                    ~E.1~               ii$~




        &~FnoY~r,,t~etofu~anot~dlssue~ d                t~~►7In2Q18a~2017


             T4~tb       tt~id                                                                                    4i




        b~i~io1
        ~             qid~~t                           ~b~1'9i,~'8~~~o~1s1~!~~ay
                                                                            ot~  amt




                                                                                      ~ ~11~~~~               ~'~
                                                                                                          ~ a
